Citation Nr: 1122867	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  05-27 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for bilateral pes planus with plantar fasciitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989, and from May 1990 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the RO which denied an increased rating for bilateral pes planus with plantar fasciitis, and a June 2005 decision by the RO which denied service connection for a left knee condition as secondary to service-connected residuals of a left ankle fracture. 

In January 2008, the Board denied the claim for secondary service connection for a left knee disorder and remanded the remaining issue for additional development.  The case has been returned to the Board and is ready for further review.  


FINDING OF FACT

The Veteran's pes planus is manifested by a pronounced flat foot with constant extreme tenderness and severe pain when walking, not improved with the use of orthopedic shoes, and inward displacement of the tendo Achilles.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for pes planus from September 2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5167, 5276, 5284 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Regarding the Veteran's claim for an increased disability rating for his service-connected pes planus, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), the U.S. Court of Appeals for Veterans Claims (Court), held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran was given proper and timely VCAA notice in a letter in September 2004 and a letter was sent to him in April 2008 that fulfilled the requirements of Dingess.  

As to the duty to assist, the RO has obtained the Veteran's service treatment records, and VA treatment records, and provided him with two VA examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate for rating the disorder.  The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The examinations in this case are adequate upon which to base a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2010).

Increased Evaluation

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the  disability from the point of view of the Veteran working or  seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  

Pes Planus

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.; see also 38 C.F.R. §§ 4.10, 4.45.  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

As noted above, the Veteran's bilateral pes planus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  He is currently rated at 10 percent under this code which requires moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Id.

A 50 percent rating is warranted where there is bilateral pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved with orthopedic shoes or appliances.  This is highest rating under available under this code and the other diagnostic codes pertaining to disabilities of the foot such that neither Diagnostic Code 5276 nor Diagnostic Codes 5277-84 can be of any direct additional benefit to the Veteran. 


The record reflects that the Veteran was examined by VA in February 2005.  The claims file was not reviewed.  On examination, it was noted that he walked well without a limp.  There were no deformities over the foot.  There was tenderness over the plantar surface of the right heel and along the medial arch of the right foot with minimal discomfort and pain over the plantar surface of the medial arch on the left foot.  There was no callus formation over the metarasal heads of either foot.  He had no deformities over the toes.  Sensation was normal and motor part over the foot was 5/5.  The diagnosis was, bilateral pes planus deformity with chronic pain and discomfort over the plantar surface of each foot.  

VA outpatient records show that on August 31, 2006, the Veteran complained of pain to the feet, especially the left foot/heel with pain at 10 on a scale of 10 which had increased over the past two months.  He said that use of pain killer medications had not been effective.  On September 4, 2006, the examining doctor's objective findings were that the Veteran had pain to the plantar fascia bilaterally with the left foot significantly worse than the right.  X-rays dated July 28, 2006, were positive for calcaneal spur.  He noted that the Veteran has pes planus/flat foot deformity bilaterally.  His diagnostic assessment was: (1) calcaneal spur; (2) plantar fasciitis; (3) heel arthralgia; and (4) flat foot/pes planus.  His plan of treatment was to inject the left heel with a Lidocaine solution, instruct the Veteran to wear appropriate footwear, and instruct him on appropriate icing and stretching of the plantar fascia.  Heel supports were ordered.  

The Veteran was examined by VA in September 2009.  The claims file was reviewed.  The Veteran noted that he has tried orthotics which hurt instead of helping.  He complained of pain on movement with stiffness and swelling, mostly of the left foot.  He reported having cortisone shots with some temporary relief.  It was noted that all toes and joints were freely movable with good range of motion and without deformity.  It was noted that the Veteran has severe pes planus upon standing and upon toe raising, rigid flat foot.  He had a slight limp.  He had a spin callus on the great toe bilaterally which the examiner indicated a spinning toe consistent with severe pronation.  There was pain on palpation along the medial aspect of the plantar fascia bilaterally.  There was lateral bowing of the Achilles and the medial aspect of the foot rolled inward.  The examiner stated that the pes planus was becoming worse as evidenced by an enlarging calcanceal spur due to the tearing of the plantar fascia from the calcaneous.  

The Board finds that, in consideration of the all the evidence of record, the Veteran is entitled to a 50 percent rating, from September 2009, justified since at that time there is bilateral pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved with orthopedic shoes or appliances.  The evidence clearly shows that the Veteran's condition is not improved with orthopedic shoes, and the Veteran's regular VA pain management appointments and consistent complaints of pain, with the need for cortisone shots attest to the degree of pain and tenderness experienced as a result of his disability.  Additionally, the evidence demonstrates irregularities of the tendo Achilles including inward displacement, pronation, and other objectively demonstrated foot deformities.  As such, the evidence of record shows that the Veteran's total disability picture most closely aligns with the criteria for a 50 percent rating from September 2009.  As noted, this is highest rating under available under this code and the other diagnostic codes pertaining to disabilities of the foot such that neither Diagnostic Code 5276 nor Diagnostic Codes 5277-84 can be of any direct additional benefit to the Veteran.  Additionally, where a Veteran is in receipt of the maximum rating for limitation of motion of a joint, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that consideration must be given to functional loss due to pain, as well as to weakened movement, excess fatigability, etc., in addition to any limitation of motion), do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

As to a higher rating prior to September 2009, the record does not reflect pronounced or severe impairment.  Further there is no showing of findings consistent with the requirements of Diagnostic Codes 5277-84 which would support a higher rating prior to September 2009. 

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.   38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral pes planus are not shown to cause any impairment that is not already contemplated by the rating criteria.  Diagnostic Code 5276 contemplates a severe or a pronounced condition with various criteria noted.  As such, the rating code criteria contemplate a significant degree of functional limitation, specifically the degree of limitation seen in the Veteran's VA treatment records and VA examination reports.  Therefore, the Board finds that the rating criteria reasonably describe his disability and referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is not warranted in this case. 



ORDER

An increased evaluation for pes planus to 50 percent from September 1990 is granted subject to the rules and regulations governing the payment of VA monetary benefits.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


